Citation Nr: 1234279	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from January to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  

In a decision in August 2011, the Board reopened the claim for service connection on the basis of new and material evidence, and then remanded the reopened claim for further evidentiary development.  No further action to ensure compliance with the Board's remand is required.  (Stegall v. West, 11 Vet. App. 268 (1998). 

Under the duty to assist, the claim of service connection is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND 

The Veteran seeks service connection for posttraumatic stress disorder on the grounds that she has a current diagnosis of posttraumatic stress disorder and that her disorder is related to military sexual trauma.  



The Veteran, who was a private, has described two traumatic sexual relationships with Air Force officers.  One was a married officer whom she knew from babysitting for the officer and the other was her appointed counsel in preparation for a general court martial.  After the first traumatic sexual encounter, the Veteran states that she was confronted at gunpoint by the officer's wife, but she told the officer's wife that she had been with another man and not the woman's husband.  

Service personnel records show that the Veteran surrendered to military authorities after 109 days of unauthorized absence, and in September 1953 she pled guilty, in a general court martial, to a charge of absence without leave.  In a statement of mitigation she said that she had deserted because there was trouble at home involving her stepfather.  She also stated that she had deserted because her mother was ailing.  In the court martial proceedings, the Veteran stated that the main reason for her absence was that she was in love with a paratrooper stationed at another military post, where she eventually made her way during her unauthorized absence.  

After service, VA records in April 1995 show that the Veteran gave a history of sexual abuse as a child and a history of sexual harassment while on active duty in the Air Force.  In March 2003, the assessment was possible posttraumatic stress disorder and a history of military sexual trauma.  In September 2008, the diagnosis was posttraumatic stress disorder and military sexual trauma.

If posttraumatic stress disorder is based on in-service personal assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates the evidence indicates that a personal assault has occurred.  38 C.F.R. § 3.304(f)(5). 






As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed, and the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA psychiatrist or psychologist, including psychological testing for posttraumatic stress disorder, if deemed appropriate by the VA examiner, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's posttraumatic stress disorder is related to the in-service sexual trauma as she has described?   

In formulating an opinion, the VA examiner is asked to comment on the clinical significance of apparent inconsistencies in the Veteran's statements contemporaneous with service in 1953 and her statements in 2003 in support of her claim. 

The Veteran's file must be made available to the VA examiner for review.  










2.  After the development has been completed, adjudicate the claim of service connection for posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).









Department of Veterans Affairs


